     Case 3:21-cv-00467-DMS-MDD Document 7 Filed 05/24/21 PageID.23 Page 1 of 3




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11   COURTNEY J. PORTER,                           Case No.: 21cv467-DMS-MDD
12                                Plaintiff,
                                                   NOTICE AND ORDER FOR
13   v.                                            TELEPHONIC EARLY
                                                   NEUTRAL EVALUATION/CASE
14
                                                   MANAGEMENT CONFERENCE
15
16   MIDLAND CREDIT
17   MANAGEMENT, INC.,
                                Defendant.
18
19
20        IT IS HEREBY ORDERED that a TELEPHONIC Early Neutral
21   Evaluation/Case Management Conference (“ENE/CMC”) in this case will be
22   held on July 14, 2021 at 9:30 AM with the Honorable Mitchell Dembin,
23   United States Magistrate Judge. Counsel are required to participate.
24   Parties or party representatives are not required to participate. Counsel are
25   ordered to use the dial-in information filed as a separate notice to access the
26

                                               1
                                                                      21cv467-DMS-MDD
     Case 3:21-cv-00467-DMS-MDD Document 7 Filed 05/24/21 PageID.24 Page 2 of 3




1    Court’s teleconference service.1
2          Any motions to continue the ENE/CMC must be filed at least seven (7)
3    days prior to the scheduled conference, absent extraordinary circumstances.
4    At joint request of the parties, the ENE/CMC will be converted to a
5    videoconference via Zoom. If the request is granted, parties and party
6    representatives must attend.
7          Confidential Early Neutral Evaluation briefs shall be submitted to
8    chambers in person or via email (efile_dembin@casd.uscourts.gov) on or
9    before July 7, 2021. The ENE brief must include the information required
10   by this Court’s Civil Chambers Rules.
11         Prior to the ENE, counsel for each party must meet and confer, make
12   the initial disclosures required by Fed.R.Civ.P. 26(a) and create a Joint
13   Discovery Plan as provided in this Court’s Civil Chambers Rules. The Joint
14   Discovery Plan must be submitted to the Court in the same manner as ENE
15   briefs no later than July 7, 2021.
16         Questions regarding this Order may be directed to the Magistrate
17   Judge's law clerks at (619) 446-3972.
18         IT IS SO ORDERED.
19   Dated: May 24, 2021
20
21
22
23   1 The teleconference information sheet can be accessed through ECF using the login
     information assigned to an attorney of record in the case and then selecting the "report"
24
     option. On the next screen, the "docket sheet" option should be selected, prompting the
25   user for a PACER login (assigned to the attorney of record). Once the PACER login is
     completed, the case number can be entered which will display the docket sheet for the case
26   and allow the user to open the teleconference information sheet.


                                                 2
                                                                              21cv467-DMS-MDD
     Case 3:21-cv-00467-DMS-MDD Document 7 Filed 05/24/21 PageID.25 Page 3 of 3




1
2                  NOTICE OF RIGHT TO CONSENT TO TRIAL
                 BEFORE A UNITED STATES MAGISTRATE JUDGE
3
4
5         In accordance with the provisions of 28 U.S.C. §636(c), you are hereby
6    notified that a U.S. Magistrate Judge of this district may, upon the consent of
7    all the parties, conduct any or all proceedings, including a jury or non-jury
8    trial, and order the entry of a final judgment. Counsel for the plaintiff shall
9    be responsible for obtaining the consent of all parties, should they desire to
10   consent. Consent forms are available in the Clerk’s Office.
11        You should be aware that your decision to consent or not to consent is
12   entirely voluntary and should be communicated solely to the Clerk of Court.
13   Only if all parties consent will the Judge or Magistrate Judge to whom the
14   case has been assigned be informed of your decision.
15        Judgments of the U.S. Magistrate Judges are appealable only to the
16   U.S. Court of Appeals in accordance with this statute and the Federal Rules
17   of Appellate Procedure.
18
19
20
21
22
23
24
25
26

                                             3
                                                                       21cv467-DMS-MDD
